     Case 4:20-cv-00004-JGZ-LAB Document 34 Filed 06/26/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Flavio Carrillo,                                  No. CV-20-00004-TUC-JGZ (LAB)
10                  Plaintiff,                          ORDER
11    v.
12    Humana Health Plan Incorporated, et al.,
13                  Defendants.
14
15          Pending before the Court is a Report and Recommendation issued by United States
16   Magistrate Judge Leslie A. Bowman. (Doc. 30.) Magistrate Judge Bowman recommends
17   that the Court deny Defendant Continental General Insurance Company’s Rule 12(b)(6)
18   Motion to Dismiss (Doc. 26) because Plaintiff alleges a legally cognizable theory of relief
19   and includes factual allegations sufficient to support that theory. The parties have not filed
20   any objections to the Report and Recommendation and the time to file objections has
21   expired. As such, the Court will not consider any objections or new evidence.
22          Upon review of the record, the Court will adopt Magistrate Judge Bowman’s
23   recommendation. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; Thomas v. Arn, 474 U.S.
24   140, 149–54 (1985). Accordingly,
25          IT IS ORDERED that:
26          1.     Magistrate Judge Bowman’s Report and Recommendation (Doc. 30) is
27   ADOPTED.
28   //
     Case 4:20-cv-00004-JGZ-LAB Document 34 Filed 06/26/20 Page 2 of 2



 1         2.     Defendant Continental General Insurance Company’s Motion to Dismiss
 2   (Doc. 26) is DENIED.
 3         Pursuant to the Court’s March 10, 2020 Order (Doc. 18), this matter remains
 4   referred to Magistrate Judge Bowman for all pretrial proceedings and report and
 5   recommendation in accordance with the provisions of 28 U.S.C. § 636(b)(1) and LR Civ.
 6   72.1 and 72.2.
 7         Dated this 25th day of June, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
